internal_revenue_service number release date index number -------------------------------------------------- --------------------------- --------------------------------- - department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------ id no ------------- telephone number --------------------- refer reply to cc psi b09 plr-121620-06 date date -------------------------- ----------------------- -------------------- ---------------------- ------------------------------------------------------------ ----------------------------------------------------------- ------------------------------------------------------------ ----------------------------------------------------------- ------------------- ----------------------------------------------------------------- ------- ------------------------------------------------------- ------- ------- ------- --------------------------- date husband wife insurance_trust ------------------------------------------------------------------- date child trust child trust child trust child trust date family_trust year tax preparer year year year date dear --------------------------- this responds to your representative’s letter dated date requesting an extension of time under sec_2642 of the internal_revenue_code and sec_301_9100-3 of the procedure and administration regulations to make elections under sec_2632 facts the facts and representations submitted are summarized as follows on date husband and wife established insurance_trust an irrevocable_trust under the provisions of insurance_trust there is a possibility that a gst may occur and it is plr-121620-06 considered a gst_trust within the meaning of sec_2632 husband and wife did not intend to allocate gst_exemption to any transfers to insurance_trust on date husband established child trust and child trust and wife established child trust and child trust the beneficiary of each trust is the respective child of husband and wife for whom the trust was named under the provisions of each trust there is a possibility that a gst may occur and each is considered a gst_trust within the meaning of sec_2632 husband and wife did not intend to allocate gst_exemption to any transfers to these trusts on date husband established family_trust under the provisions of family_trust there is a possibility that a gst may occur and it is considered a gst_trust within the meaning of sec_2632 husband and wife did not intend to allocate gst_exemption to any transfers to family_trust in year husband made transfers to insurance_trust child trust and child trust wife made transfers to child trust and child trust tax preparer prepared year form sec_709 united_states gift and generation-skipping_transfer_tax return for husband and wife husband and wife consented under sec_2513 to have gifts by each of them during year considered as made one-half by each of them the form sec_709 filed by husband and wife reported the respective transfers made by husband and wife in year in addition husband elected under sec_2632 to have the automatic allocation rules in sec_2632 not apply to all transfers made by him during year and all future years to insurance_trust child trust and child trust similarly wife elected under sec_2632 to have the automatic allocation rules in sec_2632 not apply to all transfers made by her during year and all future years to child trust and child trust in preparing form sec_709 for husband and wife tax preparer inadvertently failed to elect under sec_2632 to have the automatic allocation rules in sec_2632 not apply to the husband’s deemed gifts under sec_2513 to child trust and child trust and wife’s deemed gifts under sec_2513 to insurance_trust child trust and child trust in year husband made transfers to child trust child trust and family_trust wife made transfers to child trust child trust and family_trust tax preparer prepared year form sec_709 for husband and wife husband and wife consented under sec_2513 to have gifts by each of them during year considered as made one-half by each of them the form sec_709 filed by husband and wife reported the respective transfers made by husband and wife to the children’s trusts however tax preparer mistakenly reported the transfers made in year by husband and wife to family_trust as transfers to insurance_trust accordingly on husband’s and wife’s year form sec_709 no elections under sec_2632 were made with respect to husband’s and wife’s unreported transfers to family_trust but an election was made under sec_2632 to have the automatic allocation rules in sec_2632 not apply to all transfers made by wife during year and all future years to insurance_trust in addition as in year in preparing form sec_709 for year tax preparer inadvertently failed to elect plr-121620-06 under sec_2632 to have the automatic allocation rules in sec_2632 not apply to the husband’s and wife’s deemed gifts in year husband made transfers to child trust child trust and family_trust wife made transfers to child trust child trust and family_trust in the same amounts as husband’s respective transfers tax preparer prepared year form sec_709 for husband and wife husband and wife did not consent under sec_2513 to have gifts by each of them considered as made one-half by each of them the form sec_709 filed by husband and wife reported the respective transfers made by husband and wife to the children’s trusts however tax preparer mistakenly reported the transfers made in year by husband and wife to family_trust as transfers to insurance_trust accordingly on husband’s and wife’s year form sec_709 no elections under sec_2632 were made for the unreported transfers to family_trust in year husband made transfers to child trust child trust insurance_trust and family_trust wife made transfers to child trust child trust insurance_trust and family_trust tax preparer prepared year form sec_709 for husband and wife husband and wife consented under sec_2513 to have gifts by each of them during year considered as made one-half by each of them the year form sec_709 filed by husband and wife reported the respective transfers made by husband and wife to the children’s trusts and the insurance_trust but failed to report the respective transfers made by husband and wife to family_trust accordingly on husband’s and wife’s year form sec_709 no elections under sec_2632 were made for the unreported transfers to family_trust in addition as in year and year tax preparer inadvertently failed to elect under sec_2632 to have the automatic allocation rules in sec_2632 not apply to the deemed gifts of husband and wife husband and wife were advised of these errors on date husband and wife now request the following rulings husband is granted an extension of time under sec_2642 and sec_301_9100-3 to make elections under sec_2632 to have the automatic allocation rules contained in sec_2632 not apply to his unreported transfers to family_trust in year through year and to his deemed gifts to child trust and child trust in year year and year and to insurance_trust and family_trust in year wife is granted an extension of time under sec_2642 and sec_301_9100-3 to make elections under sec_2632 to have the automatic allocation rules contained in sec_2632 not apply to her unreported transfers to family_trust in year through year and to her deemed gifts to child trust and child trust in year year and year to insurance_trust in year and year and to family_trust in year and year plr-121620-06 law analysis sec_2601 imposes a tax on every gst a gst is defined under sec_2611 as a taxable_distribution a taxable_termination and a direct_skip sec_2631 provides that for purposes of determining the inclusion_ratio every individual shall be allowed a gst_exemption amount that may be allocated by such individual or his executor to any property with respect to which such individual is the transferor sec_2631 provides that the gst_exemption amount for any calendar_year shall be equal to the applicable_exclusion_amount under sec_2010 of the code for such calendar_year sec_2631 provides that any allocation under sec_2631 once made shall be irrevocable sec_2632 provides that any allocation by an individual of his or her gst_exemption under sec_2631 may be made at any time on or before the date prescribed for filing the estate_tax_return for such individual's estate determined with regard to extensions regardless of whether such a return is required to be filed sec_2632 is effective for transfers subject_to chapter or made after date see p l sec_561 sec_2632 provides that if any individual makes an indirect_skip during such individual's lifetime any unused portion of such individual's gst_exemption shall be allocated to the property transferred to the extent necessary to make the inclusion_ratio for such property zero if the amount of the indirect_skip exceeds such portion the entire unused portion shall be allocated to the property transferred sec_2632 provides that for purposes of sec_2632 the term indirect_skip means any transfer of property other than a direct_skip subject_to the tax imposed by chapter to a gst_trust sec_2632 provides in part that a the term gst_trust means a_trust that could have a generation-skipping_transfer with respect to the transferor unless the trust instrument provides that more than percent of the trust corpus must be distributed to or may be withdrawn by one or more individuals who are non-skip persons i before the date that the individual attains age ii on or before one or more dates specified in the trust instrument that will occur before the date that such individual attains age or iii upon the occurrence of an event that in accordance with regulations prescribed by the secretary may reasonably be expected to occur before the date that such individual attains age sec_2632 provides that an individual may elect to have sec_2632 not apply to an indirect_skip such an election shall be deemed to be timely if filed on a timely filed gift_tax_return for the calendar_year in which the transfer was made or plr-121620-06 deemed to have been made pursuant to sec_2632 or on such later date or dates as may be prescribed by the secretary sec_2642 provides generally that the secretary shall by regulation prescribe such circumstances and procedures under which extensions of time will be granted to make an allocation of gst_exemption described in sec_2642 or and an election under sec_2632 or c such regulations shall include procedures for requesting comparable relief with respect to transfers made before the date of the enactment of this paragraph sec_2642 provides that in determining whether to grant relief under this paragraph the secretary shall take into account all relevant circumstances including evidence of intent contained in the trust instrument or instrument of transfer and such other factors as the secretary deems relevant for purposes of determining whether to grant relief under this paragraph the time for making the allocation or election shall be treated as if not expressly prescribed by statute notice_2001_50 2001_2_cb_189 provides that under sec_2642 the time for allocating the gst_exemption to lifetime transfers and transfers at death the time for electing out of the automatic allocation rules and the time for electing to treat any trust as a gst_trust are to be treated as if not expressly prescribed by statute the notice further provides that taxpayers may seek an extension of time to make an allocation described in sec_2642 or b or an election described in sec_2632 or c under the provisions of sec_301_9100-3 sec_301_9100-1 provides that the commissioner has discretion to grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election or a statutory election but no more than six months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except in subtitles e g h and i sec_301_9100-3 provides that in general requests for extensions of time for regulatory elections that do not meet the requirements of sec_301_9100-2 must be made under the rules of sec_301_9100-3 under sec_301_9100-1 a regulatory election includes an election whose due_date is prescribed by a notice published in the internal_revenue_bulletin in accordance with sec_2642 and notice_2001_50 taxpayers may seek an extension of time to make an election described in sec_2642 or b or an election described in sec_2632 or c under the provisions of sec_301_9100-3 requests for relief under sec_301_9100-3 will be granted when the taxpayer provides the evidence to establish to the satisfaction of the commissioner that the taxpayer acted plr-121620-06 reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301_9100-3 provides that a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or to advise the taxpayer to make the election we conclude based on the facts submitted and the representations made that the requirements of sec_301_9100-3 have been satisfied therefore husband is granted an extension of time of days from the date of this letter to make an election under sec_2632 to have the automatic allocation rules contained in sec_2632 not apply with respect to husband’s unreported transfers to family_trust in year through year and to his deemed transfers to child trust and child trust in year year and year and to insurance_trust and family_trust in year wife is granted an extension of time of days from the date of this letter to make an election under sec_2632 to have the automatic allocation rules contained in sec_2632 not apply with respect to wife’s unreported transfers to family_trust in year through year and to her deemed transfers to child trust and child trust in year year and year to insurance_trust in year and year and to family_trust in year and year the elections under sec_2632 should be made on supplemental form sec_709 and each supplemental form_709 should be filed with the cincinnati service_center at internal_revenue_service cincinnati service_center - stop cincinnati oh a copy of this letter should be attached to each supplemental form_709 this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely william p o'shea associate chief_counsel passthroughs special industries enclosure
